Case: 12-50426       Document: 00512401962         Page: 1     Date Filed: 10/09/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          October 9, 2013

                                     No. 12-50426                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee
v.

KIOR DEJAY GOODLEY,

                                                  Defendant - Appellant



                   Appeal from the United States District Court
                for the Western District of Texas, Midland Odessa
                             USDC No. 7:11-CR-318-1


Before JOLLY, JONES, and SMITH, Circuit Judges.
PER CURIAM:*
       Kior Dejay Goodley appeals his guilty plea conviction for conspiracy to
possess with intent to distribute crack cocaine. He contends that there is an
insufficient factual basis to support his guilty plea because he joined the
conspiracy when he was a juvenile and the factual basis does not sufficiently
establish a specific affirmative act that ratified his participation in the
conspiracy after he reached the age of majority. See United States v. Peters, 283


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50426     Document: 00512401962      Page: 2    Date Filed: 10/09/2013



                                  No. 12-50426

F.3d 300, 309 (5th Cir. 2002) (stating that “[a] juvenile ‘ratifies’ his involvement
in a conspiracy by continuing to participate in an ongoing conspiracy after his
18th birthday”).
      Because Goodley did not object to the sufficiency of the factual basis
underlying his plea in the district court, review is for plain error only. United
States v. Palmer, 456 F.3d 484, 489 (5th Cir. 2006). To establish plain error, an
appellant must show a forfeited error that is clear or obvious and that affects his
substantial rights. Puckett v. United States, 129 S. Ct. 1423, 1429 (2009). If the
appellant makes such a showing, this court has the discretion to correct the error
but only if it seriously affects the fairness, integrity, or public reputation of
judicial proceedings. Id.
      Although the record supports Goodley’s assertions that he joined the
conspiracy when he was a juvenile, he was not a juvenile at the time he was
indicted and the indictment to which he pleaded guilty charged him only for his
participation in the conspiracy as an adult. Goodley cites no authority, and we
have found none, requiring that the factual basis for a guilty plea establish adult
ratification of participation in a conspiracy the defendant joined as a juvenile,
where the defendant is indicted as an adult and the indictment charges
participation in the conspiracy only as an adult. Accordingly, he has failed to
establish a clear or obvious error.
                                                                      AFFIRMED.




                                         2